Citation Nr: 0844755	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956 and from April 1957 to July 1974.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which granted service connection 
for bilateral hearing loss, evaluated as noncompensable. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence reflects that during the 
appeal period the veteran has had level I and level II 
hearing in the right ear and level I hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The veteran's claim arises from his disagreement with an 
initial evaluation following a grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private treatment records.  
He failed to report for a November 2008 hearing before a 
Veterans Law Judge.  He was given VA examinations in October 
2006 and May 2008.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran asserts in general that he is entitled to a 
compensable initial evaluation for bilateral hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

During an October 2006 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
65
70
LEFT
40
30
25
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The relevant average pure tone thresholds were 50 on the 
right and 48 on the left.  

These scores correlate to auditory acuity level I in the 
right ear and level I in the left ear under Table VI of 38 
C.F.R. § 4.85.  A noncompensable (0 percent) rating is 
warranted under Diagnostic Code 6100 when the auditory acuity 
levels are entered into Table VII of 38 C.F.R. § 4.85.

During a May 2008 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
60
65
LEFT
45
35
30
65
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
The relevant average pure tone thresholds were 46 on the 
right and 48 on the left.  

These scores correlate to auditory acuity level II in the 
right ear and level I in the left ear under Table VI of 38 
C.F.R. § 4.85.  A noncompensable (0 percent) rating is 
warranted under Diagnostic Code 6100 when the auditory acuity 
levels are entered into Table VII of 38 C.F.R. § 4.85.

Private October 2006 and November 2007 audio examinations are 
in the record.  The audiograms do not appear to have been 
conducted in accordance with VA regulation.  They do not 
include a Maryland controlled speech discrimination test and 
there is no indication they were conducted by a state 
licensed audiologist. 38 C.F.R. § 4.85(a).

In a December 2008 informal hearing presentation, the 
veteran's representative notes that the most recent VA 
examination did not provide an opinion and argues that a 
remand is therefore required.  The Board's review of the VA 
examination reports of record reveals that all subjective and 
objective findings necessary for evaluation of the veteran's 
bilateral hearing loss were observed and recorded, and thus 
each examination appears complete and adequate.  Moreover, no 
medical opinion is required by the veteran's claim.  
Accordingly, a new examination is not necessary for 
evaluation of the veteran's claim.

The Board is aware of the veteran's own general assertions as 
to the severity of his bilateral hearing loss.  However, 
these contentions do not support his claim.  As a general 
matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The veteran himself, as a layperson, is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Despite the veteran's testimony as to the observable symptoms 
of his bilateral hearing loss, the medical record before the 
Board shows that the manifestations do not satisfy the 
diagnostic criteria for a compensable evaluation.  As a 
result, his assertions do not constitute evidence that this 
disability warrants a compensable evaluation.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to a compensable initial evaluation for 
bilateral hearing loss.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

A compensable initial evaluation for bilateral hearing loss 
is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


